DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was treated without traverse in the reply filed on September 21, 2020. 
Claims 6-7 are cancelled.
Claims 1-5 and 8-13 are present for examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 8-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3, 8, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoya (US 2009/0223940).
Regarding claim 1, Hosoya discloses a method of attaching a contact element (1; see Fig. 3) to a conductor plate (4,20), comprising: welding the contact element (1) to a conductive path (2) of the 
Hosoya Figs. 4A and 4B:

    PNG
    media_image1.png
    734
    572
    media_image1.png
    Greyscale

Regarding claim 3, Hosoya discloses the method of claim 1, wherein the contact element (1) is welded onto a surface of the conductive path (2; see Fig. 3).
Regarding claim 8, Hosoya discloses the method of claim 1, wherein the fused region has a radius that is less than or equal to three times a width of the laser beam (see Figs. 4A and 4B).
Regarding claim 13, Hosoya discloses the method of claim 1, wherein a ratio of a thickness of the conductive path (2) to a thickness of the contact element (1) is at least 0.3 (see [0054], last sentence, element 1 and 2 having thickness of 200 micrometer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya in view of Theppakuttai (US 2008/0308536).
Regarding claim 4, Hosoya is silent as to disclose “wherein the laser beam is pulsed in the welding step.” However, Theppakuttai teaches, see Fig. 5, laser pulse application. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Theppakuttai with that of Hosoya to apply a conventional laser pulse application of Theppakuttai in welding a contact element with a conductive path of a conductive plate in order to make electrical connection therebetween, since Theppakuttai states, in [0019], second column, lines 5+, that such a laser pulse application is used to create bonding and welding between two elements. 

Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya (US 2009/0223940) in view of Kawamura (US 2015/0126078) 
Regarding claim 5, Hosoya is silent as to disclose a spiral path welding. However, Kawamura teaches, in [0200], that the welding can be set to be spiral sweep welding; Kawamura further teaches, in 
Regarding claim 9, Hosoya is silent as to disclose the method of claim 1, wherein the laser beam is focused on a focusing region which is smaller than one-tenth of a thickness of the contact element. However, Hosoya discloses, in [0054], last sentence, that the plate having a thickness of 200 micrometer. However, Kawamura teaches, in [0614], line 5, a spot diameter of 20 micrometer. Therefore, it would have been obvious for one of ordinary skill in the art to incorporate the teaching of Kawamura with that of Hosoya in order to realize welding at a high energy density and high beam quality in manufacturing an electronic device, since such laser welding application is convintional in the art as taught by Kawamura. 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya in view of Kwoka (US 2002/0029473).
Regarding claims 11 and 12, Hosoya discloses the contact element (1) is a flat plate, except “flattening an end of the contact element” and “wherein the end of the contact element is stamped or rolled in the flattening step.” It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to form a flat plate by stamped or rolled to form a flattening lead of an electronic device, since it was known in the art as taught by Kwoka, in [0018], that flattening may be accomplished by rolling stamping, peening, coining, forging or other suitable flattening techniques. 

Claims 1, 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2007/0199926) in view of Hosoya (US 2009/0223940).
Regarding claim 1, Watanabe discloses a method of attaching a contact element (2) to a conductor plate (4; see Fig. 2), comprising: welding the contact element (2) to a conductive path (5; see Fig. 2) of the conductor plate (4) in a surface- mounted manner with a laser beam (i.e. laser welding), the laser beam melts a material of the contact element (2) only in a fused region (12; see Fig. 6), the fused region (12) has a width smaller than a width of the contact element (2; see Fig. 6). 
Watanabe is silent as to disclose the fused region has a width smaller than a width of the contact element by a factor of ten or more. However, Hosoya teaches, in Fig. 4B, the welding region as counted are composed of at least by a factor of ten welding areas (3; see Fig. 4B below), thus, one welding area (3) that is at least in a factor of one-tenth the width of the contact element (1) and conductive path (2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one welding area of Hosoya with that of Watanabe to weld connecting terminals of a device to peripheral elements in order to achieves sufficient electric characteristic (see Hosoya in [0008], lines 4-5).
Regarding claim 2, Watanabe discloses, in Figs. 1 and 2, a pin shape (2) and laser welding the pin shaped (2) to a secondary terminal (5) with a welding hole (8).   
Regarding claim 10, Watanabe discloses, in Figs. 1 and 2, a plurality of contact elements in a pin shape (2) arranged in a plurality of rows that are offset from one another (see Fig. 1, left and right row of pins 2) and laser welding the pin shaped (2) to a secondary terminal (5) with a welding hole (8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAYING KUE/Examiner, Art Unit 3729                                                                                                                                                                                                        

/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729